Citation Nr: 0737709	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The veteran's case was remanded to the RO for additional 
development in February 2005.  The case is again before the 
Board for appellate review.

As noted in the Board's earlier remand, a review of the 
veteran's service medical records (SMRs) reveals that he was 
administered whispered and spoken voice hearing tests at his 
separation examination.  Both tests revealed hearing acuity 
of 15/15 in each ear.  The SMRs are negative for any 
evaluation or finding of loss of hearing acuity.  

Associated with the claims file are two Beltone audiograms 
dated in 1982.  This was the first indication of loss of 
hearing acuity.  (The audiograms were submitted in chart 
form, without an interpretation of the results as a level of 
decibel loss at the tested frequencies.  Nevertheless, they 
appear to show decreased hearing acuity in higher 
frequencies.)

At a July 2003 VA examination, the veteran related that while 
serving on a ship he was assigned topside duties near 7-inch 
guns; he said he complained of the noise and was transferred 
to radar duty below deck.  The VA examiner noted that the 
veteran had worked after service at a Westinghouse plant 
where there were noisy areas that required hearing 
protection; however, the veteran had not generally been 
employed in those areas.  The veteran indicated that hearing 
loss had been demonstrated on annual tests while he was 
employed at Westinghouse.

The VA examiner pointed out that the problem with a whispered 
voice test result is that it does not rule out the 
possibility of the existence of a high frequency hearing 
loss.  Consequently, the examiner recommended that the 
hearing tests done while the veteran was employed at 
Westinghouse be obtained so that evidence relative to the 
state of the veteran's hearing acuity closer to his period of 
military service could be considered.  

The VA examiner concluded, based on the available record in 
2003, that the veteran's hearing loss could be due to 
military service.  This conclusion appears to have been based 
in part on the veteran's assertion that hearing tests while 
working at Westinghouse showed loss of acuity shortly after 
service.  When the veteran's case was remanded in February 
2005 the Board noted that the VA examiner's use of the word 
"could" evinced very little certainty on her part.  The Board 
requested that the RO or Appeals Management Center (AMC) 
attempt to obtain any available hearing tests performed while 
the veteran was employed at Westinghouse and forward the 
veteran's case to the July 2003 examiner who was requested to 
review the records and provide a more definite nexus opinion.  

The veteran did not provide a release and as a result no 
hearing examination results from Westinghouse were obtained.  
No other development was undertaken by the AMC.  

Because the veteran has not provided the release necessary to 
obtain the reports on which he has in part based his claim, 
the complexion of the case appears to have changed.  The only 
available record shows that he had normal hearing at 
separation and no objectively shown loss of acuity for many 
years.  The VA examiner should be given opportunity to 
comment on this evidence, and to definitively state an 
opinion regarding the probability that current hearing loss 
is attributable to military service, especially given that 
the veteran's contention regarding Westinghouse records has 
not been supported by the presentation of such records.  Such 
an opinion is the sort of evidence sought in the Board's 
earlier remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to 
undergo a VA audiological 
examination, preferably by the same 
examiner who conducted the 2003 
examination.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review in 
connection with the examination.  A 
medical opinion must be provided as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's defective hearing is 
attributable to his active military 
service.  The bases for the 
examiner's conclusion should be set 
forth in detail.  (If the veteran 
does not appear, the file should 
nevertheless be forwarded to the 
examiner and the requested opinion 
provided.)

(The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007)).  

2.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the medical 
opinion and examination report to 
ensure that they are responsive to 
and in complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

